Citation Nr: 0707468	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  04-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dependent 
personality disorder (now claimed as a brain/mental 
condition).  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for organic pathology 
for subjective complaints of chest pain (also claimed as 
anginal syndrome and heart condition).  

3.  Entitlement to service connection for gastro esophageal 
reflux disease (claimed as stomach condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
December 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2003 notice of disagreement (NOD), the 
veteran asked the RO to obtain his medical treatment records 
from the VA Outpatient Clinic in Jacksonville, Florida.  He 
specifically referred to 1983 records relating to his mental 
condition and may currently be receiving treatment at that 
facility.  Although VA has a duty to assist a claimant in 
obtaining evidence to substantiate his claim (see 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2006)), nothing in 
the claims folder indicates that the RO requested the VA 
treatment records.  VA medical treatment records are deemed 
to be within the control of VA and should have been included 
in the record, as they may be determinative of the claim.  
Therefore a remand is necessary for the purpose of obtaining 
all such records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The veteran also noted in his NOD that he receives Social 
Security disability payments based on his brain/mental 
condition.  Those Federal records are not part of the 
veteran's claims folder.  VA has a duty to acquire both the 
Social Security decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

In addition, the notice to the veteran concerning what 
evidence constitutes new and material evidence sufficient to 
reopen his two previously-denied claims (mental condition and 
heart condition) has not been compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See July 2002 letter 
(silent as to new and material evidence); October 2002 letter 
(incomplete definition of new and material); March 2005 
letter (silent as to new and material evidence); and 
March 31, 2005 Supplemental Statement of the Case (applied 
the incorrect version of regulations).  Notice compliant with 
Kent must be sent and when the appeal is re-adjudicated, the 
version of the regulations applicable to claims filed on or 
after August 29, 2001, should be applied.  38 C.F.R. 
§ 3.156(a) (2006).  

Finally, with respect to all three claims, no notice 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
has been sent. 

Accordingly, the case is REMANDED to the Appeals Management 
Center in Washington, D.C., for the following action:

1.  Send the veteran notice that complies 
with Kent v. Nicholson, 20 Vet. App. 1 
(2006) and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records, which 
are not already in the claims file, of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including the 
VA Outpatient Clinic in Jacksonville, 
Florida) dated from September 1983 to the 
present. 

3.  Obtain from the Social Security 
Administration a copy of their decision 
regarding the veteran's claim for Social 
Security disability benefits, as well as 
the medical records relied upon in that 
decision. 

4.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
appellant a supplemental statement of the 
case.  After the appellant has been given 
an opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



